COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Richlene Joannides

Appellate case number:   01-13-00755-CV

Trial court case number: 2006-19543

Trial court:             County Court at Law No 3 of Fort Bend County

       The Court is in receipt of Real Party in Interest, Successor Dependent Administrator
Richard L. Tate’s Second Report to the Court filed June 19, 2014.
    If no motion to dismiss is filed by Relator prior to August 15, 2014, Richard L. Tate is
ORDERED to file a settlement status report by that date.
       It is so ORDERED.

Judge’s signature: _____/s/ Harvey Brown
                   X Acting individually  Acting for the Court


Date: June 24, 2014